DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for application no. 16717871 on December 17, 2019. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aydin et al. (US 20180218709 A1).

Regarding claim 1, Aydin discloses: A method for media content production (see Figs. 1-4, Abstract, discloses adjusting/correcting the maladaptation of HDR video media content based on perceived luminance discomfort), comprising: 
receiving one or more media contents (Fig. 2, [0023], [0037], discloses analysis of the media content can be performed by a maladaptation analysis and computation component 202 that receives media content, for example, HDR video content received on a frame-by-frame basis); 
predicting a viewer's light adaptive states as a function of time as if the viewer is 10watching display mapped images derived from the one or more media contents (Fig. 1, step 100, Fig. 3B, [0023]-[0024], discloses the adaptation level of the viewer's visual system with luminance level being experienced by the viewer’s visual system is monitored over a time for HDR display displaying the media content); 
using the viewer's light adaptive states to detect an excessive change in luminance in a specific media content portion of the one or more media contents (Fig. 1, step 102, [0037]-[0040], discloses correlate the one or more adaption states to corresponding levels of perceived luminance discomfort); 
causing the excessive change in luminance in the specific media content portion of the one or more media contents to be reduced while the viewer is watching one or 15more corresponding display mapped images derived from the specific media content portion of the one or more media contents (Fig. 1, step 104, [0045]-[0048], discloses luminance of the media content (HDR video content in this example) may be adjusted to comport with one or more desired luminance-based effects to enhance the viewing experience).  

Regarding claim 2, Aydin teaches the limitations of parent claim 1. Aydin further teaches  wherein the excessive change in luminance represents an average luminance level change in the viewer's vision field beyond a visible light level range to 20which the viewer is predicted to be adapted at a time point at which the one or more corresponding display mapped images are to be rendered ([0033], discloses for example, if content comprises an illumination level at a particular pixel of 100 cd/m.sup.2 at time t=2, and the illumination level at that pixel is 20 cd/m.sup.2 at time t=1, it can be assumed that a viewer will be maladapted when viewing that pixel during the transition between time t=1 to t=2. Thus, a viewer's local (spatial) and time-dependent maladaptation (taking into account, ambient illumination, previous adaptation state at the same location, and display luminance within a spatial neighborhood) can be determined. Also see [0040]).

Regarding claim 3, Aydin teaches the limitations of parent claim 1. Aydin further teaches 
applying temporal filtering to the specific media content portion of the one or more media 25contents to reduce the excessive change in luminance in a specific adjusted media content portion of one or more adjusted media contents generated from the specific media content portion of the one or more media contents, wherein the one - 54 - or more adjusted media contents are respectively generated from the one or more media contents (Fig. 1, Fig. 2, [0033], discloses given certain content or one or more portions of content, spatio-temporal maladaptation can be predicted using the above function. Implementation of the above function can be accomplished through, e.g., a convolution of filters that may be applied to the content in the image and/or frequency domains); 
providing the specific adjusted media content portion of the one or more adjusted media contents to a downstream media content consumption system operated by the viewer (Fig. 2, [0045], discloses post-processing system 208 may be utilized by a content producer to adjust the mean luminance of one or more frames in the media content that are predicted to produce luminance discomfort in viewers' visual systems).

Regarding claim 4, Aydin teaches the limitations of parent claim 3. Aydin further teaches  wherein the temporal filtering is achieved by changing display parameters which are used in a display mapping algorithm ([0033], discloses convolution of filters that may be applied to the content in the image and/or frequency domains).

claim 5, Aydin teaches the limitations of parent claim 3. Aydin further teaches  wherein the temporal filtering is applied within a time interval 15whose length is set based on whether the excessive change is from dark to bright or from bright to dark ([0026], [0033], discloses convolution of filters that may be applied to the content in the image and/or frequency domains. For example, if content comprises an illumination level at a particular pixel of 100 cd/m.sup.2 at time t=2, and the illumination level at that pixel is 20 cd/m.sup.2 at time t=1, it can be assumed that a viewer will be maladapted when viewing that pixel during the transition between time t=1 to t=2).

Regarding claim 6, Aydin teaches the limitations of parent claim 1. Aydin further teaches   generating a specific image metadata portion to identify the excessive change in 20luminance in the specific media content portion of one or more media contents (Fig. 1, Fig. 2, [0037], discloses luminance discomfort mapping and computation component 206 may perform the correlation between adaptation states in the media content (received from maladaptation analysis and computation component 202) and perceived levels of luminance discomfort (stored in luminance discomfort database 204). In this way, media content resulting in a potential state of maladaptation can be quantified in the context of perceived discomfort, i.e., the maladaptation model can be used to calculate or determine adaptation states and from that, perceived discomfort can be derived); 
providing the specific image metadata portion of the image metadata with the specific media content portion of one or more media contents to a downstream media content consumption system operated by the viewer (Fig. 2, [0045], discloses post-processing system 208 may be utilized by a content producer to adjust the mean luminance of one or more frames in the media content that are predicted to produce luminance discomfort in viewers' visual systems).  

claim 257, Aydin teaches the limitations of parent claim 1. Aydin further teaches   wherein the excessive change in luminance is identified using one or more luminance change thresholds ([0025], discloses adaptation can be quantified with threshold versus intensity (TVI) functions, which give a threshold, .DELTA.L, required to create a visible contrast at various (background) luminance levels, L. Classically, TVI functions are measured using spot-on-background patterns. An observer's visual system is adapted to a circular background field of a particular luminance (L), and then tested to see how much more intense (.DELTA.L) a central spot must be in order to be visible), wherein the one or more luminance change thresholds are set with threshold determination factors including one or more of: image - 55 -metadata received with the one or more media contents, luminance level analyses performed on pixel values of the one or more media contents, view direction data, display capabilities of one or more target display devices, or ambient light levels with which one or more target display devices operate ([0023], discloses analysis of the media content can be performed by a maladaptation analysis and computation component 202 that receives media content, for example, HDR video content.  Computation of adaptation states can involve determining when media content may result in a discrepancy between the adaptation level of the viewer's visual system and a luminance level being experienced by the viewer's visual system).

Regarding claim 12, Aydin teaches the limitations of parent claim 1. Aydin further teaches    displaying one or more portions of the viewer's light adaptive states over time to a user ([0009], discloses the code being executed to cause the one or more processors to translate the one or more adaptation states comprises computer code that when executed, causes the one or more processors to convert characterizations of the one or more adaptation states from physical luminance units to subjective rankings of the perceived luminance discomfort).
claim 13, Aydin teaches the limitations of parent claim 12. Aydin further teaches displaying one or more scene cut quality 15indications for one or more portions of the viewer's light adaptive states, wherein the one or more scene cut quality indications indicate whether a scene cut in each of the one or more portions is to introduce a predicted excessive change in luminance (Figs. 3A, [0024], discloses scene cur quality indications for two different portions of the viewer’s adaptive state as illustrated in figures. For example, a viewer may experience an image or video representative of a dark hallway (image 300) such that the viewer's visual system is adapted to a low light situation. Image 302 illustrates the effect of adaptation to low light (inside the hallway) and adaptation to bright light (daylight). As can be appreciated, when the visual system is adapted or adjusted to low light, the visual system would experience a loss in acuity as evidenced by, e.g., the lack of contrast and detail seen through the window. That is, the view through the window when the visual system is adjusted to the inside, low light conditions, is primarily just bright light. This is in contrast to the view through the window when the visual system has adjusted to the brighter, outside lighting conditions, resulting in better visual acuity).  

Regarding claim 14, Aydin teaches the limitations of parent claim 12. Aydin further teaches displaying one or more scene cut quality 20indications for one or more portions of the viewer's light adaptive states (Figs. 3A, [0024], discloses scene cur quality indications for two different portions of the viewer’s adaptive state as illustrated in figures), wherein the one or more scene cut quality indications indicate whether a scene cut in each of the one or more portions needs luminance grading to be performed at or adjacent to the scene cut (Fig. 3B, [0024]- [0026], discloses a viewer may experience an image or video representative of a dark hallway (image 300) such that the viewer's visual system is adapted to a low light situation. Image 302 illustrates the effect of adaptation to low light (inside the hallway) and adaptation to bright light (daylight). As can be appreciated, when the visual system is adapted or adjusted to low light, the visual system would experience a loss in acuity as evidenced by, e.g., the lack of contrast and detail seen through the window. That is, the view through the window when the visual system is adjusted to the inside, low light conditions, is primarily just bright light. This is in contrast to the view through the window when the visual system has adjusted to the brighter, outside lighting conditions, resulting in better visual acuity).

Regarding calm 16, Aydin teaches the limitations of parent claim 1. Aydin further teaches wherein the one or more media contents include one or more of: video images, images in an image collection, slides in a slide presentation, immersive images, panorama images, augmented reality images, virtual reality images, or remote presence images (Fig. 2, [0023], discloses HDR video content as media content). 

Regarding claim 1017, Aydin discloses: A method for media content consumption (see Figs. 1-4, Abstract, discloses adjusting/correcting the maladaptation of media content based on perceived luminance discomfort), comprising: 
receiving one or more media contents (Fig. 2, receiving HDR video content), a specific media content portion of the one or more media contents having been adapted from a specific source media content portion of one or more source media contents by an upstream device to reduce an excessive change in luminance in the specific source media content portion of the 15one or more source media contents (Fig. 2, [0023], [0037], discloses analysis of the media content can be performed by a maladaptation analysis and computation component 202 that receives media content, for example, HDR video content received on a frame-by-frame basis for adjusting luminance of the media content based on perceived luminance discomfort experienced by a viewer of the media content); 
(Fig. 1, step 100, Fig. 3B, [0023]-[0024], discloses the adaptation level of the viewer's visual system with luminance level being experienced by the viewer’s visual system is monitored over a time for HDR display displaying the media content); 
wherein the upstream device used the viewer's light adaptive states to detect the 20excessive change in luminance in the specific source media content portion of the one or more source media contents (Fig. 1, step 102, [0037]-[0040], discloses correlate the one or more adaption states to corresponding levels of perceived luminance discomfort when viewer viewing media content); 
generating one or more corresponding display mapped images from the specific media content portion of the one or more media contents (Fig. 1, step 104, [0045]-[0048], discloses luminance of the media content (HDR video content in this example) may be adjusted to comport with one or more desired luminance-based effects to enhance the viewing experience);
rendering the one or more corresponding display mapped images (Fig. 1, Fig. 2, [0045], [0047], discloses the luminance of the media content (HDR video content in this example) may be adjusted to comport with one or more desired luminance-based effects. For example, post-processing system 208 may be utilized by a content producer to adjust the mean luminance of one or more frames in the media content that are predicted to produce luminance discomfort in viewers' visual systems).  

Regarding claim 2518, Aydin discloses: A method for media content consumption (see Figs. 1-4, Abstract, discloses adjusting/correcting the maladaptation of media content based on perceived luminance discomfort), comprising: 
(Fig. 2, [0023], [0037], discloses analysis of the media content can be performed by a maladaptation analysis and computation component 202 that receives media content, for example, HDR video content received on a frame-by-frame basis for adjusting luminance of the media content based on perceived luminance discomfort experienced by a viewer of the media content); 
wherein the upstream device predicted a viewer's light adaptive states as a function of time as if the viewer is watching display mapped images derived from the one or more media contents (Fig. 1, step 100, Fig. 3B, [0023]-[0024], discloses the adaptation level of the viewer's visual system with luminance level being experienced by the viewer’s visual system is monitored over a time for HDR display displaying the media content); 
wherein the upstream device used the viewer's light adaptive states to detect an excessive 10change in luminance in the specific media content portion of the one or more media contents (Fig. 1, step 102, [0037]-[0040], discloses correlate the one or more adaption states to corresponding levels of perceived luminance discomfort when viewer viewing media content); 
wherein the upstream device identified, in the specific image metadata portion, the excessive change in luminance in the specific media content portion of the one or more media contents (Fig. 2, [0023], discloses determining when media content may result in a discrepancy between the adaptation level of the viewer's visual system and a luminance level being experienced by the viewer's visual system in HDR video content);  
15using the specific image metadata portion to apply temporal filtering to the specific media content portion of the one or more media contents to reduce the excessive change in luminance in one or more display mapped images generated from the specific media content portion of the one or more media contents (Fig. 1, Fig. 2, [0033], discloses given certain content or one or more portions of content, spatio-temporal maladaptation can be predicted using the above function. Implementation of the above function can be accomplished through, e.g., a convolution of filters that may be applied to the content in the image and/or frequency domains); 
rendering the one or more corresponding display mapped images (Fig. 1, Fig. 2, [0045], [0047], discloses the luminance of the media content (HDR video content in this example) may be adjusted to comport with one or more desired luminance-based effects. For example, post-processing system 208 may be utilized by a content producer to adjust the mean luminance of one or more frames in the media content that are predicted to produce luminance discomfort in viewers' visual systems).  
 
Regarding claim 19, Aydin discloses: A method for media content consumption (see Figs. 1-4, Abstract, discloses adjusting/correcting the maladaptation of media content based on perceived luminance discomfort), comprising: 
tracking a viewer's light adaptive states as a function of time while the viewer is watching display mapped images derived from one or more media contents (Fig. 1, step 100, Fig. 3B, [0023]-[0024], discloses the adaptation level of the viewer's visual system with luminance level being experienced by the viewer’s visual system is monitored over a time for HDR display displaying the media content); 
using the viewer's light adaptive states to detect an excessive change in luminance in a 25specific media content portion of the one or more media contents (Fig. 1, step 102, [0037]-[0040], discloses correlate the one or more adaption states to corresponding levels of perceived luminance discomfort); 
applying temporal filtering to reduce the excessive change in the specific media content portion of the one or more media contents to derive one or more corresponding - 59 -display mapped images in the display mapped images (Fig. 1, Fig. 2, [0033], discloses given certain content or one or more portions of content, spatio-temporal maladaptation can be predicted using the above function. Implementation of the above function can be accomplished through, e.g., a convolution of filters that may be applied to the content in the image and/or frequency domains).  

Regarding claim 20, Aydin teaches the limitations of parent claim 19. Aydin further teaches wherein the excessive change in luminance is caused by one of: a channel change, a menu loading, a graphics loading, a scene cut, an image transition in browsing an image collection, or a slide presentation transition in a slide presentation ([0040], discloses the luminous discomfort caused by video frame transitions).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aydin et al. (US 20180218709 A1) in view of Bonnier et al. (US 20210134245 A1).

Regarding claim 15, Aydin teaches the limitations of parent claim 12. Aydin does not seem to explicitly teach wherein the viewer's light adaptive states are determined in 25reference to the viewer's view directions as indicated in view direction data received from the viewer's media content consumption device. 
However, in the same field of endeavor of the brightness adaption of the display device based on user’s adaptation state, Bonnier teaches wherein the viewer's light adaptive states are determined in 25reference to the viewer's view directions as indicated in view direction data received from the viewer's media content consumption device ([0035], discloses Gaze position 38 may also be used to estimate an adaptation state of the viewer. If the viewer's gaze is directed towards a bright portion of the image, the user may be slightly bright -adapted, whereas a viewer that is gazing towards a dark portion of the image may be more dark -adapted. Gaze position 38 may be measured using camera 24 to capture images of the viewer's pupils and other portions of the viewer's eyes. Gaze position 38 may be used in combination with the pixel luminance at the gaze location to estimate the user's current adaptation state. This calculation may include, for example, a moving average over the pixel luminance levels around the user's gaze position to estimate user's adaptation state. Pixel luminance at the gaze position 38 may be determined by analyzing frames of image data that are being displayed on display 40 (e.g., by analyzing content 44 and/or remapped content 50)).
Therefore, in view of teachings of Ayadin and Bonnier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .

Allowable Subject Matter
8.	Claims 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 108, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the excessive change in luminance is identified for a first target display device but not for a second target display device, and wherein the first target device is different from the second target display device in terms of one or more of: display screen sizes, peak luminance levels, luminance dynamic ranges, or ambient light levels, in the context of image production and consumption, and in particular, to luminance adaption to minimize discomfort and improve visibility, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Regarding claim 9, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, generating two or more different versions of one or more output media contents from the one or more media contents for two or more different media content rendering environments, wherein each version in the two or more different versions of the one or more output media contents corresponds to a respective 20media content rendering environment in the two or more different media content rendering environments, and wherein the two or more different media content rendering 
Claims 10 and 11 are objected by virtue of it’s dependency.- 57 -

Conclusion 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 20200098335 A1) discloses the general teachings of adaptive display in which brightness of the display is adjusted based on the adaptive state of the user (Abstract, Fig. 5).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693